Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 1 of 73




                                                                 DA01514
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 2 of 73




                                                                 DA01515
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 3 of 73




                                                                 DA01516
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 4 of 73




                                                                 DA01517
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 5 of 73




                                                                 DA01518
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 6 of 73




                                                                 DA01519
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 7 of 73




                                                                 DA01520
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 8 of 73




                                                                 DA01521
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 9 of 73




                                                                 DA01522
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 10 of 73




                                                                  DA01523
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 11 of 73




                                                                  DA01524
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 12 of 73




                                                                  DA01525
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 13 of 73




                                                                  DA01526
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 14 of 73




                                                                  DA01527
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 15 of 73




                                                                  DA01528
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 16 of 73




                                                                  DA01529
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 17 of 73




                                                                  DA01530
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 18 of 73




                                                                  DA01531
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 19 of 73




                                                                  DA01532
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 20 of 73




                                                                  DA01533
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 21 of 73




                                                                  DA01534
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 22 of 73




                                                                  DA01535
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 23 of 73




                                                                  DA01536
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 24 of 73




                                                                  DA01537
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 25 of 73




                                                                  DA01538
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 26 of 73




                                                                  DA01539
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 27 of 73




                                                                  DA01540
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 28 of 73




                                                                  DA01541
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 29 of 73




                                                                  DA01542
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 30 of 73




                                                                  DA01543
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 31 of 73




                                                                  DA01544
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 32 of 73




                                                                  DA01545
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 33 of 73




                                                                  DA01546
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 34 of 73




                                                                  DA01547
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 35 of 73




                                                                  DA01548
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 36 of 73




                                                                  DA01549
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 37 of 73




                                                                  DA01550
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 38 of 73




                                                                  DA01551
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 39 of 73




                                                                  DA01552
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 40 of 73




                                                                  DA01553
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 41 of 73




                                                                  DA01554
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 42 of 73




                                                                  DA01555
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 43 of 73




                                                                  DA01556
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 44 of 73




                                                                  DA01557
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 45 of 73




                                                                  DA01558
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 46 of 73




                                                                  DA01559
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 47 of 73




                                                                  DA01560
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 48 of 73




                                                                  DA01561
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 49 of 73




                                                                  DA01562
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 50 of 73




                                                                  DA01563
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 51 of 73




                                                                  DA01564
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 52 of 73




                                                                  DA01565
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 53 of 73




                                                                  DA01566
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 54 of 73




                                                                  DA01567
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 55 of 73




                                                                  DA01568
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 56 of 73




                                                                  DA01569
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 57 of 73




                                                                  DA01570
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 58 of 73




                                                                  DA01571
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 59 of 73




                                                                  DA01572
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 60 of 73




          EXHIBIT 73




                                                                  DA01573
           Case 19-11781-LSS            Doc 372-23                Filed 12/05/19                Page 61 of 73




From:              Kay Rieck
Sent:              Wednesday, October 3, 2018 2:56 PM CDT
To:                Trent Kososki; Jeffrey Brodsky; Theodor van Stephoudt; Scott Pinsonnault; Torn Walsh; Bruce Ganer
Subject:           FW:combined e-mail to Scott, PRA and the Board of Managers




To the Board of Managers, Andy Singer, Scott and PRA.
 maybe even Scott's boss at Ankura.


Gentlemen,

Again, I must voice my concerns and displeasure. If this situation was not so
disappointing and costly to Furie, it would be comical. When is enough going
to be enough?

The KLU #4 well has been plagued with mismanagement, poor engineering
and supervision, and outrageous mistakes that have cost Furie millions of
dollars. We all know the long list of calamities that have occurred in drilling
this well under the direction of PRA and the supervision of Scott Pinsonnault, I
should not have to remind everyone of this.

At the beginning of this drilling season, the budget for these operations was in
the $26 million range. We are now well on the way to $60 million, with
extremely poor to no results for this huge outlay of capital. Furie would have
been much better off simply buying gas from Hilcorp with this money.

From what has recently been communicated, the KLU #4 well is planned to
have the open hole section cemented in and abandoned, hiding any possibility
of further evaluation or deepening of the well to the bottom of the
Tyonek. WHY? Has it been the plan and intention of ECP, using Ankura and
PRA, to sabotage any possibility of Furie meeting its gas contract
commitments and increasing its reserves, production, and EBITA to a point
where ECP could be financed out? It certainly appears that way. The upper
portion of the #4 well only had sonic logs run, which are good for correlation to
seismic but provide no meaningful information as to gas, reserves, or the
formation's ability to produce gas. The lower portion of the well have had no
logs, other than those run during drilling which are not as conclusive or useful
for evaluating the well's ability to produce gas. This company is being run by
consultants that have no vested interest in success, they are only concerned




                                                                                                                FURIE-BANKR_00188012
                                                                                                                        DA01574
     Case 19-11781-LSS       Doc 372-23     Filed 12/05/19   Page 62 of 73




with extracting as much money out of Furie as possible, while the money
exists.

BEFORE anything else is done to this well, I demand another set of industry
experts have the opportunity to evaluate ALL of the drilling reports, whatever
logs that may have been run, and any (if any) engineering and petrophysical
evaluations that may have been prepared. Given the past performance of
PRA and Scott Pinsonnault, it is NOT prudent to solely rely on their
opinions. It is completely possible, if not likely, that another set of eyes and
evaluations could catch something that was missed or misevaluated.

I would like to know if PRA has ever been in charge of drilling a Cook Inlet
well, and if so, was it successful? And if they have been in charge of drilling
Cook Inlet wells in the past, for who? I know for a fact Scott Pinsonnault has
not.

I also now understand that the plan is to go into the #A2 well and open more
Sterling formation. Again, WHY? Is Furie not producing enough water and
paying for its disposal? If Furie needs gas, why not produce from the proven
d ry Beluga formation? Why waste more of Furies money on experiments and
learning exercises?

On the subject of produced water, I must remind everyone that I started the
permitting of a water disposal well almost 6 months ago before the last ECP
credit agreement was executed, using Solesten XP and not PRA. Solesten's
estimate, with justifications and examples, was less than half of what PRA's
proposed cost was in about one-fourth the amount of time. Unfortunately,
those plans were cancelled by Scott Pinsonnault, despite everyone's
agreement that a water disposal well was necessary. Had this been allowed
to continue, not only would Furie have the required permits for such a well, it
is completely feasible that the well could have been drilled and completed by
now. If this had occurred, we would Furie would now be saving the water
disposal costs and recouping the disposal well costs. Instead, thanks to Scott
Pinsonnault, Furie continues to just throw money away on water disposal with
no hope of ever recouping it.

I DEMAND TO KNOW exactly how much money has been paid to PRA and
Ankura. Not the figures that are manipulated on spreadsheets or scrubbed
out of drilling reports. The actual amount of checks and wire transfers that
have been paid to these two high priced consulting companies, as well as the
amount of any pending invoices that have yet to be paid. I also want to know




                                                                       FURIE-BANKR_00188013
                                                                                   DA01575
     Case 19-11781-LSS       Doc 372-23    Filed 12/05/19   Page 63 of 73




exactly how much money was spent on the pre-mobilization repairs and
obtaining the necessary authorizations for the Spartan 151 jack-up rig, as well
as any continued and ongoing repairs and expenses to keep this rig
operational.

The excessive and unnecessary costs of these operations over the last 6
months have been ridiculous.

The original credit facility obligated Furie to $35 million, is was quickly
i ncreased to $50 million, then $55 million, and now even more funding
requests with no indication that these increases will ever stop. Under the
supervision and management of Ankura and PRA, with ECP's blessing, these
companies are running Furie into bankruptcy. Every budget, forecast,
deadline, and timeline has been missed and exceeded. It is time to stop this
madness.

Scott, regarding the call last weekend and your confusion about the past
events, the email below to Jeff Brodsky is on the record. If you are curious as
to the true facts and not just "hear say" or as represented to you by PRA,just
read al l the previous e-mails. Note below Ed mentions the diligent process of
early evaluation and engineering that SPRI went through to determine where
the risk factors are, which led to an accurate determination of probability of
success, as well as prevention of problem circumstances. This played out
successfully with the last KLU #3 work-over and completion. This is an
example of oeing a responsible and prudent operator.

Your team should do, and should have cone, the engineering calculations and
reach out to vendor experts as well as your own "experts" to put together an
assessment that would contribute to a better decision on moving ahead. You
represented to me and SPRI that you had not performed any sort of
evaluation, but was soliciting our opinion, even though you have kept us in an
"information vacuum" you want to know what we recommend. SPRI told you
and PRA that without the most current information and having not done
revised engineering utilizing new information they could not possibly render a
reasonable recommendation on course of action nor assessment of risk
factors. But, with that, SPRI also could not possibly recommend taking
additional risk by pushing up production rate in the KLU #3, which is
producing the majority of the field's production. This could be the final "death
bullet" for Furie if sanding or damage is done in the process, neither I nor
SPRI certainly can't endorse that. Increasing the rate in the KLU #3, with
what appears to be known, is HIGH RISK. Pure and simple, that is pretty




                                                                     FURIE-BANKR_00188014
                                                                               DA01576
     Case 19-11781-LSS       Doc 372-23    Filed 12/05/19    Page 64 of 73




much "right between the eyes", with what was said earlier. How do you
consider that a "curiosity" or how is that potentially confusing to you? Have
you been asleep at the wheel? If intervention is taken on the KLU #3, given
your organization "luck" to date, one might say a catastrophe is most likely the
end result.

SPRI's responses are reasonable. Your response and comments can be
taken as an indication that you have either not been paying attention or you
have been terribly misinformed. It appears you do not have a clue what
responsible operatorship is all about. In either case, clearly you and your
organization is dysfunctional and your performance, excessive costs, missed
deadlines, and results are a very strong indicator of that. To compound this
SPRI, on my behalf, has been in a monitor role, getting only piece meal
i nformation, or getting massive information dumps overnight for the previous
week to ten days, rather than being asked to make recommendations in
advance. That I think this speaks volumes to what you consider to be
reasonable. SPRI have consistently performed above what was forecast,
budgeted and expected. Of course, there is also your unwillingness to pay
SPRI for their professional consulting time, study, and advice. That makes it
difficult to devote much serious time and effort into this project.

From what I can tell, your role is to be the "smokescreen" for the PRA Show-
Masters. You are all about smoke and mirrors and twisting the truth to sell
your story, whatever that needs to be. This includes recent false reports to
the Petroleum News. You are probably telling your superiors at Ankura, or
anyone else that will listen, that you are saving Furie, which as you know is
nowhere near the truth. As for your 'Success Fee", you should definitely
consider that already spent; you have wasted far more than just that.

I think this needs to be said so the the record clear. You cannot be trusted to
recall or even present the truth and the facts. Regretfully, I fear the damage
you and PRA have done over the lasts 6-7 months cannot be fixed to save
Furie, and with what we all know now, it just looks like you are suggesting to
i ncrease the rate in the KLU #3 as the final nail in the coffin. In my opinion,
your resignation is not only in order, but overdue.

I n my opinion, the Board of Mangers should be proactive and immediately
terminate the Ankura and PRA contracts, and appoint a proven and
experienced company or individual as COO. We can then try to salvage what
is left of this drilling season and the two wells that have been under Ankura
and PRA's control. It could not possibly be any worse than it is right now.




                                                                      FURIE-BANKR_00188015
                                                                                DA01577
        Case 19-11781-LSS             Doc 372-23         Filed 12/05/19      Page 65 of 73




Enough is enough, I will not let these two companies put Furie into
bankruptcy.

Your consideration and response is appreciated.

Kay Rieck



From: Ed Hutchinson ‹ehutchinson@sprioilqas.com>
Sent: Monday, October 1, 2018 2:53 AM
To:'Bruce Ganer' <boanerasprioiloas.com>
Subject: We told everyone 10 mm/d


I sent this to Jeff before the KLU #3 workover. I believe we said 10 mm/d.


Ed

From: Jeffrey Brodsky <ibrodskyaqtadvisors.com>
Sent: Friday, March 23, 2018 10:13 AM
To: Ed Hutchinson <ehutchinsonasbrioiluas.com>
Cc: Bruce Ganer <buanerasprioiluas.corn>, Tom Walsh <twalshapetroak.com>.; Marty Lemon
<mlemon@betroak.com>; rieck@deutsche-oel-gas.com; Trent Kososki
<tkososki@ecbartners.com>:johncbraden@yahoo.com; Pete Stokes 93stokes@oetroak.com>; Alex
Vaughan <AVaughanOpetroak.com›; Amit Bushan <abushanaecpartners.com>; Jennifer Gray
<iurav@ecpartners.com>; Andy Singer <asingeraecortners.com>; Theodor van Stephoudt
<TvanStephoudtaReedSmith.com>
Subject: RE: KLU #3 Sundry Application


Thanks Ed


Kay and Trent are you ok with this?

From: Ed Hutchinson <ehutchinson@sprioilgas.com>
Sent: Friday, March 23, 2018 11:06 AM
To: Jeffrey Brodsky <ibrodskyaqtadvisors.com>
Cc: Bruce Ganer <lacjaner@sprioilcias.com›; Tom Walsh <twalsh@petroak.com>: Marty Lemon
<mlennonapetroak.com>: rieckadeutsche-oel-gas.com: Trent Kososki
<tkososkiaecbartners.com>johncbradenavahoo.com; Pete Stokes <pstokesgbetroak.com>; Alex
Vaughan <AVaucihan@petroak.com›; Amit Bushan <abushanaecpartners.com>; Jennifer Gray
<jgravaecpartners.com>; Andy Singer <asingeraecortners.conn>; Theodor van Stephoudt
<TvanStephoudt@ReedSmith.com>
Subject: Re: KLU #3 Sundry Application


Jeff,




                                                                                     FURIE-BANKR_00188016
                                                                                             DA01578
       Case 19-11781-LSS               Doc 372-23          Filed 12/05/19          Page 66 of 73




The AFE was written for +1- $780k. I believe the uplift is estimated to be 10 mm/d. Any well work has risk.
Non-rig work is generally less risky than work requiring a rig. This procedure has the least risk of adding
beluga perfs because the work is contained inside our tubing. The concern would be how effective
perforation will be going thru two strings of pipe. To address that concern, multiple vendors were asked to
model perf performance of the procedure. All came back with acceptable results. We chose the charges
that had the best results. I will be out on the job to make sure everything is done per the procedure. I
hope this answers your questions.


Ed

Sent from my iPhone

On Mar 23, 2018, at 6:24 AM,Jeffrey Brodsky <ibrodskyAqtadvisors.com> wrote:

Ed


Please advise:
1)what the projected cost is of this work;
2)what the expected improvement in flow will be; and
3)is there any risk that this work will in any way jeopardize the current production from this well.


Thanks,
Jeff

Jeffrey A. Brodsky
914-672-1710



On Mar 23, 2018, at 9:58 AM, Ed Hutchinson <ehutchinsonAsprioilqas.com> wrote:

Gentlemen —

Attached is the AOGCC sundry application for the KLU #3 well. The sundry application asks approval to
add Beluga perforations to the existing Beluga production. All proposed perforations are above the sump
packer. We're expecting the approved permit today but have a verbal to proceed. Load out of the
equipment(e-line, slickline and testers) will begin this Sunday, March 25th with the actual procedure to
commence the following day. I anticipate the job to last about 10 days.


Ed

From: Jeffrey Brodsky <ibrodskyaqtadvisors.com>
Sent: Friday, March 23, 2018 4:25 AM
To: Bruce Ganer <Ixonerasprioildas.com>




                                                                                               FURIE-BANKR_00188017
                                                                                                         DA01579
         Case 19-11781-LSS            Doc 372-23          Filed 12/05/19         Page 67 of 73




Cc: Tom Walsh <twalshapetroak.com>; Marty Lemon <mlennonapetroak.com>; Ed Hutchinson
<ehutchinsonasbrioilgas.com>; rieck@deutsche-oel-gas.com; Trent Kososki
<tkososkiaecpartners.com>; johncbradenayahoo.com; Pete Stokes <pstokesapetroak.com>; Alex
Vaughan <AVaughanapetroak.com>; Amit Bushan <abushanaecipartners.com>; Jennifer Gray
<jgrav ecpartners.com>; Andy Singer <asingereecpartners.conn>. Theodor van Stephoudt
<TvanStephoudtaReedSmith.com>
Subject: Re: Log analysis and working of petrophysical workstation


Bruce

The Board of Managers would like a short summary explaining the work that is being done along with
projected outcome, the cost and the timeline to completion. We would also like to confirm that this project
does not put the well at risk of closure if the work is unsuccessful.


Thanks.
Jeff

Jeffrey A. Brodsky
914-672-1710



On Mar 23, 2018, at 7:35 AM, Bruce Ganer <bganerasprioilcias.com> wrote:

Ok, understood and appreciate you're comments, suggestions and concerns.


Thank you,
Bruce

From: Tom Walsh <twalshapetroak.com>
Sent: Friday, March 23, 2018 12:51 AM
To: Bruce Ganer <bganer@sprioilgas.com>
Cc: Marty Lemon <mlemon@betroak.com>; Ed Hutchinson
<ehutchinsonOsprioiloas.com›; rieckadeutsche-oel-gas.com; Trent Kososki
<tkososkiAecpartners.corn>; ibrodslwaqtadvisors.corn; johncbradenOyahoo.com; Pete Stokes
<pstokesapetroak.com›; Alex Vaughan <AVaughanapetroak.com›; Amit Bushan
<abushanaecpartners.com›; Jennifer Gray <igrayaecpartners.com›; Andy Singer
<asinger@ecpartners.com>
Subject: Re: Log analysis and working of petrophysical workstation


Bruce,

Has AOGCC approved the sundry? If so, PRA has no objection to you undertaking this plan, although we
do have concerns, as I've conveyed in earlier emails.


Thanks,




                                                                                             FURIE-BANKR_00188018
                                                                                                         DA01580
        Case 19-11781-LSS             Doc 372-23          Filed 12/05/19         Page 68 of 73




Tom

On Mar 22, 2018, at 8:40 PM, Bruce Ganer <bganerasprioiloas.com> wrote:



Marty and all.

Given that we all or most of us participated in Wednesday conference calls, and in one, about two to
three weeks ago, we clearly determined that that the bottom 50 feet with which PRA associated 1.6
MMcfpd, was determined to NOT be of commercial interest and was not proposed by either technical
group. This was consensus vote. These are recorded sessions.

Furthermore, with ail the information provided by Furie/SPRI on March 12, there is no room for
interpretation that concludes anything below the lowest existing completion is NOT of interest or is being
proposed.

Anyone that has participated in the referenced Wednesday meetings and or received the referenced
information provided on March 12, given access to the board members, could have and should have
advised board members that the proposed Beluga perforations DO NOT apply to the "-50ft interval below
the sump packer packer (bottom packer) PRA estimates —1.6 MMCF/day from this interval."

Granted there might be room for interpretation in the statement below, it is our responsibility as advisors
to the board and " being in the know ",we are obliged to clarify and help them understand the facts.
There is a very reasonable certainty that, the board members given the same information, they would not
conclude the statement below relates to below the sump packer (below the lowest completion)

"approve the expenditure of up to $750k to preforate the KLU-3 well at the bottom to open up additional
Beluga horizons."



Regards,
Bruce

From: Marty Lemon <mlemonapetroak.com>
Sent: Thursday, March 22, 2018 12:48 PM
To: Bruce Ganer <boanerasprioiloas.com>: Ed Hutchinson <ehutchinsonasprioiloas.com>
Cc: Tom Walsh <twalshapetroak.com>; rieckAdeutsche-oel-qas.com; Trent Kososki
<tkososkiaecpartners.com>lbrodskyOqtadvisors.com; johncbradenavahoo.com: Pete Stokes
<pstokesapetroak.com›; Alex Vaughan <AVaughanapetroak.com›; Amit Bushan
<abushanaecpartners.com›; Jennifer Gray <jurayaecpartners.com>; Andy Singer
<asinger@ecpartners.com>
Subject: Re: Log analysis and working of petrophysical workstation


Bruce/Ed




                                                                                             FURIE-BANKR_00188019
                                                                                                          DA01581
       Case 19-11781-LSS               Doc 372-23          Filed 12/05/19         Page 69 of 73




I am out of town at a cabin with only my iPad, limited wifi and no cell. I look at the note below from Jack
with the Sundry, procedure and schematic, very helpful and your plans are clear, thanks.



Assume this is the only Sundry for KLU 3 and there is not another one for the perforations below the
sump packer?



This issue is the attached plan is not in alignment with what the Furie Board approval to date. This is the
approval that the Board provided for SPRI's perforations for KLU-3.



"approve the expenditure of up to S750k to preforate the KLU-3 well at the bottom to open up additional
Beluga horizons."

How I would interpret that is SPRI has approval to perforate the small —50ft interval below the sump
packer (bottom packer) PRA estimates —1.6 MMCF/day from this interval. Is your understanding
different?



Looking at your plans they are not in line with PRA understanding of what the Board has approved in let's
call it phase 1 of the perforations of KLU 3. In fact I do not see any perforations below the sump packer.
 PRA understand the SPRI plan to perforate zones in call it phase 2 of the operation above the sump
packer assuming the Board approves that scope, that not in question.


Unless SPRI have another Sundry it looks like you have no plans to shoot below the sump packer.



Marty Lemon P.E.


Mobile +1 907 223 0806




                                                                                              FURIE-BANKR_00188020
                                                                                                              DA01582
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 70 of 73




          EXHIBIT 74




                                                                  DA01583
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 71 of 73




                                                                  DA01584
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 72 of 73




                                                                  DA01585
Case 19-11781-LSS   Doc 372-23   Filed 12/05/19   Page 73 of 73




                                                                  DA01586
